Citation Nr: 0121358	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
beyond April 30, 1997. 

3.  Entitlement to an increased evaluation for post-operative 
residuals of a fractured thumb, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to March 
1959 and from September 1960 to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, dated in June 1997, September 1997 and February 
1998.  In the June 1997 rating decision, the RO denied the 
veteran's claim for entitlement to an extension of a 
temporary total rating pursuant to 38 C.F.R. § 4.30 for a 
period of convalescence beyond April 30, 1997.  In the 
September 1997 rating decision, the RO denied a rating 
greater than 10 percent for post-operative residuals of a 
fracture of the right thumb and for a total rating based on 
individual unemployability.  Lastly, in the February 1998 
rating decision, the RO denied the veteran's claim for 
service connection for PTSD.

In June 2001, the veteran presented testimony to the 
undersigned acting Board member at a videoconference hearing.  
At the hearing the veteran's representative requested that 
the claim of entitlement to service connection for PTSD be 
expanded to include service connection for an acquired 
psychiatric disorder.  Since the issue of service connection 
for an acquired psychiatric disorder, other than PTSD, has 
not been developed for appellate review, it is not properly 
before the Board at this time and is referred to the RO for 
appropriate action.  It should be noted in this regard that 
the Board previously denied a claim of entitlement to service 
connection for a nervous condition in September 1976.

The issues of entitlement to service connection for PTSD as 
well as a rating greater than 10 percent for post-operative 
residuals of a right thumb disability and a TDIU, are 
deferred pending the completion of the requested development 
in the remand immediately following this decision.


FINDING OF FACT

The record does not reflect the presence of severe 
postoperative residuals including incompletely healed 
surgical wounds or therapeutic immobilization of one major 
joint from his surgery in September 1996, or the removal of 
pins in January 1997 such to require an extension of 
convalescence beyond April 30, 1997.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating 
beyond April 30, 1997, have not been met.  38 U.S.C.A. § 5103 
(West Supp. 2001); 38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of a Statement of the Case issued 
in October 1997, and Supplemental Statement of the Case 
issued in September 2000, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate his claim.  In 
response, the veteran submitted additional argument on the 
matter.  Additionally, the RO has made attempts to obtain all 
identified medical records.  

Factual Background

In a September 1976 rating decision, the RO granted the 
veteran's claim for service connection for residuals of a 
right thumb fracture and assigned a noncompensable 
evaluation.

In April 1996 the veteran underwent a tenovaginectomy, volar 
base, right thumb, without complication.  His preoperative 
diagnosis was trigger thumb, right.  

An X-ray taken by VA of the veteran's right thumb in April 
1996 revealed a cast at the right wrist and hand, fusion at 
the MP joint of the right thumb, and two pins in the area.

A follow-up treatment record approximately three weeks 
following the April 1996 surgery shows that the veteran's 
wound was healed and his sutures were removed.  It also shows 
that the triggering had resolved.  The veteran was advised to 
return to the orthopedic outpatient clinic in six months.  

On September 16, 1996, due to persistent pain, the veteran 
underwent an arthrodesis, proximal joint, right thumb, 
without complication.  His preoperative diagnosis was 
degenerative joint disease, proximal joint, right thumb; 
gamekeepers thumb, right.  He was discharged the following 
day.

In an October 1996 rating decision, the RO assigned the 
veteran a 100 percent evaluation based on the September 1996 
surgery effective from September 16, 1996, to October 31, 
1996.

In November 1996 the veteran reported to a VA orthopedic 
clinic complaining of occasional pain and requesting a cast 
change.  

Also in November 1996 the VA orthopedic clinic provided a 
"To Whom It May Concern" statement noting that the veteran 
had undergone an arthrodesis, proximal joint, right thumb, 
and required approximately 4 to 6 months healing time. 

In a VA follow-up record dated in December 1996, the veteran 
had no complaints of pain.  The fracture was found to be 
clinically solid and the pins were still present.  

In a December 1996 rating decision the RO extended the 
veteran's temporary total rating of 100 percent based on 
surgical or other treatment through December 31, 1996.

On January 22, 1997, the veteran underwent the removal of 
pins of the right thumb, metacarpophalangeal joint, without 
complication.  This was done on an outpatient basis.  
According to the operative report, an arthrodesis performed 
in September 1996 had been fixed with crossed K wires which 
were ready to be removed.  A post-operative telephone contact 
was made the next day by a VA nurse.  The nurse spoke with 
the veteran's spouse who reported that the veteran was 
tolerating his diet and his dressing was dry and intact.

A VA medical record dated in January 1997 notes that it was 
one week after pins had been removed from the veteran's right 
thumb and that he complained of "slow burning".  There was 
no swelling.  It was recommended that the veteran be 
discharged from the orthopedic clinic.

The veteran complained of pain and swelling in his right 
thumb and hand at a VA clinic in February 1997.  He was found 
to have normal finger movements except for the thumb, and was 
diagnosed as having right hand pain.

According to a VA record dated in February 1997, there was 
nothing else that the orthopedic clinic could do for the 
veteran's right thumb.

In an April 1997 rating decision, the RO assigned the veteran 
a temporary 100 percent evaluation for his right thumb 
disability for the period from January 22, 1997, to May 1, 
1997.  This was based on surgical or other treatment 
necessitating convalescence.

In April 1997, the veteran submitted a statement to the RO 
requesting an extended period of convalescence for his right 
thumb.  He said that he had been to a VA physician in April 
1997 and that "the doctor observed a considerable amount of 
swelling to the right thumb area and complete hand due to 
surgery."  

In another April 1997 statement, the veteran said that he had 
terminated employment since his right thumb surgery.

In a June 1997 statement, the veteran said that he had much 
swelling to the right hand, especially the right thumb, and 
felt that he should be on convalescence until other measures 
were taken.

In a June 1997 rating decision, the RO denied the veteran's 
claim for an extension of entitlement to a temporary total 
evaluation based on treatment for the veteran's service-
connected right thumb disability.

At a VA primary care clinic in July 1997, the veteran 
expressed concern that he could not work because of thumb 
pain.  Findings revealed decreased range of motion of the 
right thumb.  There was a question of a ganglion cyst of the 
right wrist.  

The veteran was assessed by a VA physician in August 1997 as 
having chronic hand pain.  He was given a physical therapy 
referral for October 1997.

A December 1997 treatment record from the VA orthopedic 
clinic notes that the veteran's December 1996 fusion was 
"good" and that the veteran had persistent swelling in his 
right hand.  He was referred to occupational therapy for 
help.

At a personal hearing at the RO in July 2000, the veteran 
testified that the six months of convalescence he was awarded 
following his right thumb surgery was not enough since he 
continued to be unable to return to work.  He said that he 
could not remember if his doctor wrote any kind of note 
requesting convalescence beyond the initial six months.

At a videoconference hearing in June 2001, the veteran said 
that he didn't remember if his doctor said that he should 
convalesce following thumb surgery in 1996 or 1997.  He said 
that residuals of his thumb surgery continued beyond the 
initial six months. 

Analysis

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or hospital release.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence.  
(Effective as to outpatient surgery March 1, 1989); (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989); (3) 
immobilization by cast, without surgery, of one major joint 
or more. (Effective as to outpatient treatment March 10, 
1976) .  38 C.F.R. § 4.30(a).  

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1,2, or 3 
months beyond the initial 3 months may be made under 
§ 4.30(a),(1),(2), or (3) and extensions of 1 or more months 
up to 6 months beyond the initial 6 month period may be made 
under § 4.30 (a)(2) or (3).

In the instant case, the veteran was granted a period of 
convalescence following the September 16, 1996, arthrodesis 
of the right thumb from September 16, 1996 to December 31, 
1996.  He was awarded an additional period of convalescence 
from January 22, 1997, to May 1, 1997, following the surgical 
removal of two pins in his right thumb on January 22, 1997.  
In order for him to be entitled to an extension of temporary 
total benefits for convalescence beginning on May 1, 1997, 
the evidence would have to satisfy the requirements under 
38 C.F.R. § 4.30(b) (2) for severe postoperative residuals 
from surgery (the requirements under 38 C.F.R. § 4.30(b) (3) 
are inapplicable to this case since the evidence does not 
show that the veteran was immobilized by cast without 
surgery).

Not only does the evidence in this case not support the 
severe postoperative residuals described in § 4.30(b)(2), but 
the evidence also fails to support postoperative residuals 
that rise to the same level of severity as those found in 
this regulation.  The September 1996 operative report notes 
that the surgery was performed without complication.  A 
follow-up report dated in December 1996 shows that the 
veteran had no complaints of pain, his fracture was 
clinically solid, and that his pins were still present.  This 
evidence does not show incompletely healed surgical wounds, 
stumps or recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity of house confinement, nor is it suggestive of any 
equivalent residuals.  

The evidence in regard to the January 1997 pin removal 
procedure shows that this procedure was also performed 
without complication.  A post-operative telephone contact 
completed the day after this outpatient procedure indicates 
that the veteran was tolerating his diet and that his 
dressing was dry and intact.  In fact, the only evidence of 
residuals following this procedure in the record are the 
veteran's complaints of persistent pain and swelling.  He was 
also found to have decreased range of motion in his right 
thumb in July 1997.  While the Board in no way disputes these 
symptoms, such symptoms simply do not rise to the level of 
severe postoperative residuals as described in or 
contemplated by 38 C.F.R. § 4.30(b). 

In view of the foregoing, and in the absence of a doctor's 
statement supporting a period of convalescence beyond April 
30, 1997, for right thumb surgery, the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
extension of a temporary total rating pursuant to 38 C.F.R. 
§ 4.30.  Since the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension of a temporary total convalescent 
rating beyond April 30, 1997, pursuant to 38 C.F.R. § 4.30, 
is denied.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act outlined above, a remand is 
required for compliance with the notice and duty to assist 
provisions contained in the new law regarding the issues of 
entitlement to service connection for PTSD, a rating in 
excess of 10 percent for a right thumb disability and a TDIU.

PTSD

The basis of the RO's denial of the veteran's claim of 
entitlement to service connection for PTSD in February 1998 
includes the determination that there was no clear diagnosis 
of PTSD.  In this respect, the Board notes that the veteran 
was diagnosed as having PTSD in 1998.  Furthermore, 
subsequent to the February 1998 decision, in 1999, the 
requirements for establishing service connection for PTSD 
changed.  More specifically, the requirement that there be a 
clear diagnosis of PTSD was replaced with the requirement 
that there be medical evidence diagnosing the condition in 
accordance with § 4.125 (a).  See 38 C.F.R. § 3.304(f).  The 
new version of § 3.304(f) is effective from March 7, 1997, a 
date before the February 1998 rating decision on appeal.  64 
Fed. Reg. 32807 (June 18, 1999); Harth v. West, 14 Vet. App. 
1 (2000).  Consequently, this case must be remanded to the RO 
so that the evidence may be considered under the new version 
of the regulation.

The RO also based its denial of this claim on the basis that 
the veteran failed to provide any stressor information as was 
requested.  However, the veteran later alluded to stressors 
at a videoconference hearing in June 2001.  Accordingly, he 
should be given the opportunity to provide additional 
information regarding these stressors and appropriate means 
should be taken to verify them.

Right Thumb Evaluation

Although the claims file contains treatment records regarding 
the veteran's right thumb disability, it is devoid of an 
examination report addressing this disability.  Until such an 
examination is obtained that includes a complete history of 
the disability and physical findings, the present level of 
this disability cannot be properly assessed.  See 38 U.S.C.A. 
§ 5103(d) (West Supp. 2001).  Moreover, the examination 
report must include a medical opinion as to functional loss 
in the veteran's right thumb due to factors such as pain, 
weakness and/or incoordination.  This is in view of the 
veteran's statements and testimony that he experiences right 
thumb pain.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. 
App. 202 (1995).  The examination report should also address 
whether the veteran's right thumb exhibits ankylosis and, if 
so, whether the ankylosis is favorable or unfavorable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5224 (2000).

TDIU

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, not able to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities, provided that certain 
percentage requirements are met.  38 C.F.R. § 4.16(a). 

In this case the RO denied the veteran's claim for a TDIU in 
September 1997 on the basis that he did not meet the minimum 
percentage requirements.  38 C.F.R. § 4.16.  Because the 
currently pending issues of service connection for PTSD and 
for an increased evaluation for the veteran's right thumb 
disability could have a significant impact on the claim for a 
TDIU, this latter issue must be deferred pending resolution 
of the service connection and increased rating claims.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).  Also, any 
pertinent medical records not already on file should be 
obtained, as well as a VA vocational rehabilitation folder if 
established.  Id.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to his 
claim for service connection for PTSD, 
increased evaluation for this right thumb 
disability and a TDIU. Efforts to obtain 
pertinent records must be documented in 
the claims folder and the veteran must be 
informed of the results of the requests 
for records in keeping with the VCAA.  
Any records received should be associated 
with the claims folder.

2.  The veteran should also be asked to 
provide as much detail as possible (who, 
what and where) of all traumatic 
incidents in service that he experienced.

3.  The RO should take appropriate means 
to verify the stressors alleged by the 
veteran, including contacting the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) for verification 
of the information.  

4.  If a VA vocational rehabilitation 
folder has been established for the 
veteran, it must be obtained and 
associated with the claims file.

5.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD and whether it is 
related to verified stressors.  The 
examiner should review the veteran's 
claims file prior to the examination.  
Any psychological testing deemed 
appropriate should be conducted.  The 
examiner should be asked to opine as to 
whether it is as least as likely as not 
that the veteran has PTSD and, if so, 
whether it is proximately related to 
verified inservice stressors.  A 
diagnosis of PTSD must either be in 
conformance with the DSM-IV or otherwise 
be supported by the findings.  38 C.F.R. 
§ 4.125.  All findings, opinions, and 
bases should be set forth in detail.

6.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected right 
thumb disability.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
should include complete observations of 
the ranges of motion of the affected 
area.  All findings should be reported.  
The examiner should be asked to determine 
whether the right thumb exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should record any objective 
displays of pain.  He should further be 
asked to determine whether there is 
ankylosis of the right thumb and, if so, 
whether it is favorable or unfavorable.  
The examiner should set forth in detail 
all findings that provide a basis for his 
opinions.  The claims file should be made 
available to the examiner for review 
prior to the examination.

7.  The RO should readjudicate the claim 
for service connection for PTSD.  The RO 
should also readjudicate the claim of 
entitlement to an increased evaluation 
for post-operative residuals of a 
fracture of the right thumb, taking into 
consideration the guidelines outlined in 
Deluca v. Brown, 8 Vet. App. 202 (1995).  
Thereafter, the RO should readjudicate 
the claim for a total rating based on 
individual unemployability.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a new supplemental 
statement of the case and be given an 
opportunity to respond.  

The case should then be returned to the Board, if in order.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 



